     Case 2:18-cv-01015-KJM-JDP Document 48 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ELI'EZER RE'UEL BEN-BINYAMIN,                        Case No. 2:18-cv-01015-KJM-JDP
12
                                             Plaintiff, ORDER GRANTING DEFENDANTS’
13                                                      MOTION TO MODIFY THE DISCOVERY
                    v.                                  AND SCHEDULING ORDER
14
                                                          ECF No. 45
15   J. BENAVIDEZ, et al.,
16                                        Defendants.
17

18         Good cause appearing, defendants’ motion to modify the deposition deadline set in the

19   initial discovery and scheduling order dated April 6, 2020, ECF No. 38, and modified by the

20   order dated August 10, 2020, ECF No. 41, is granted.

21         Defendants may conduct Ben-Binyamin’s deposition and bring any motion to compel

22   within 90 days of the date of entry of this order.

23
     IT IS SO ORDERED.
24

25
     Dated:     November 12, 2020
26                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
     Case 2:18-cv-01015-KJM-JDP Document 48 Filed 11/13/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
